Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                         Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 28, 2022,  has been entered. Claims 1-3 and 5 were amended; Claim 4 was cancelled; and, Claim 6 was added.  Claims 1-3 and 5-6 are currently pending.
                               Claim Rejections -- 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Flemisch et al (US-7991491-B2)(“Flemisch”) and Yamamoto et al (US-20190241196-A1)(“Yamamoto”).
 As per claim 1, Flemisch discloses a vehicle driving system (Figure 1) comprising: 
an automatic driving control unit configured to output  a first signal for automatically actuating a plurality of pieces of in-vehicle operational equipment that can be operated by a driver (Flemisch discloses at Column 6, 22-24, “[t]he automatic control command system 2 is provided for the automatic generation of control signals SA and can be connected, in a manner known per se, to sensors”.  Further, in Column 6, Lines 45 –46, that the control signal is used for “automatic steering mechanism, automatic braking mechanism or the like of a motor vehicle.”); 
a manual driving control unit configured to output a second signal to the pieces of the in-vehicle operational equipment based on an operational input by the driver (Flemisch at Column 6, Lines 34-38, discloses “haptic control command input device 3 in order to detect the manual control command input SM. For this purpose, for example, the counterforce applied to the control input element by the user can be measured.”); and 
an interface control unit (Flemisch at Column 6, Lines 39-44, discloses “automatically generated control signals SA and manual control command inputs SM are conducted to the arbitration unit 4 and are correlated with one another for the generation of  … a controlled-system control signal SR which is applied to a subsequent controlled system 7.”) connected to the automatic driving control unit (Figure 1, signal SA), the manual driving control unit and the pieces of the in-vehicle operational equipment (Figure 1, signal SM), and is configured to:
receive the first signal output from the automatic driving control unit and  the second signal output from the manual driving control unit (Figure 1, Signals SA  and SM);
determine which one of the first signal and the second signal should be output to the in-vehicle operational equipment based on which one of the automatic driving control unit and the manual driving control unit is in operation (Flemisch at Figure 1, arbitration unit 4,  and Column 6, Lines 52-53, discloses the  “generating the controlled-system control signal SR ” to  driving system 7.  Flemisch discloses at Column 4, Lines 1-10, that the arbitration unit can prioritize received commands based on the “states of the automatic and manual control”.); 
Flemisch does not explicitly disclose where the determining is prioritized based on the operational  status of the automatic driving control unit and the manual driving control unit.
Yamamoto in the same field of endeavor discloses a control system having adjusting unit executes an adjustment to an in-vehicle operational equipment such as  informational output unit on accordance with priorities. See Abstract, Figure 2, and Figure 4 which illustrates how priorities are changed based on the manual or automatic driving status. 
In particular, Yamamoto discloses a process to  output the first signal to the pieces of the in-vehicle operational equipment when it is determined that the automatic driving control unit is in operation (Yamamoto at Para. [0042] discloses: ” the driving-situation detecting unit 23 acquires drive controlling information by using which whether the driving control of the vehicle C is the manual driving or the autonomous driving is able to be identified.” Further, Para. [0043] the driving control automatic/manual is used to “adjusting unit 24 executes an adjustment in accordance with different priorities depending on the driving control detected by the driving-situation detecting unit 23”.) , and 
In addition, Yamamoto discloses a process to  output the second signal to the pieces of the in-vehicle operational equipment when it is determined that the manual driving control unit is in operation (Yamamoto at Para. [0042] discloses: ” the driving-situation detecting unit 23 acquires drive controlling information by using which whether the driving control of the vehicle C is the manual driving or the autonomous driving is able to be identified.” Further, Para. [0043] the driving control automatic/manual is used to “adjusting unit 24 executes an adjustment in accordance with different priorities depending on the driving control detected by the driving-situation detecting unit 23”.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control device with control signal arbitration of Flemisch to include the driving status priority adjustment of control signals of Yamamoto, since the ability to align the control over certain  vehicle features with the intent of the driver would result in a  level of protection, and thereby improve safety of road traffic. Those in the art would be motivated to combine the driving status priority adjustment of control signals of Yamamoto with the control device with control signal arbitration of Flemisch, since Yamamoto states, in Para. [0005], that such a modification would result in an increase and a more useful driving system that meets the demand of the driving-situation with improved convenience. .  
As per claim 2, Flemisch and Yamamoto disclose a vehicle driving system,  wherein the interface control unit (Figure 1, Arbitration Unit 4) has a control device that determines which one of the signal output from the automatic driving control unit (Figure 1, item 2) and the signal output from the manual driving control unit (Figure 1, item 3) should be given priority, when receiving both the signals (Flemisch discloses at Column 3, Lines 62-66, that the “arbitration unit is preferably set up for evaluating the safety and urgency of the intended actions in each case predetermined by the automatically generated control signals and manual control command inputs and for prioritizing the control command input which produces a safer or more urgent control action”.) 
As per claim 3, Flemisch discloses a vehicle driving system: an interface control unit (Figure 1, Arbitration Unit 4) configured to:  determine, which one of a first signal from an automatic driving control unit that outputs a signal for automatically actuating a plurality of pieces of in-vehicle operational equipment that can be operated by a driver (Flemisch at Column 6, Lines 39-46, and Figure 1, signal SA), and a second signal from a manual driving control unit that outputs a signal to the pieces of the in-vehicle operational equipment based on an operational input by the driver (Flemisch at Column 6, Lines 34-48, and Figure 1, signal SM) should be given priority, when receiving both the first and second signals (Flemisch discloses at Column 3, Lines 62-66, that the “arbitration unit is preferably set up for evaluating the safety and urgency of the intended actions in each case predetermined by the automatically generated control signals and manual control command inputs and for prioritizing the control command input which produces a safer or more urgent control action”.);
determine which one of the automatic driving control unit and the manual driving control unit is in operation (Flemisch at Figure 1, arbitration unit 4,  and Column 6, Lines 52-53, discloses the  “generating the controlled-system control signal SR ” to  driving system 7.  Flemisch discloses at Column 4, Lines 1-10, that the arbitration unit can prioritize received commands based on the “states of the automatic and manual control”.);
Flemisch does not explicitly disclose where the determining is prioritized based on the operational  status of the automatic driving control unit and the manual driving control unit.
Yamamoto in the same field of endeavor discloses a control system having adjusting unit executes an adjustment to an in-vehicle operational equipment such as  informational output unit on accordance with priorities. See Abstract, Figure 2, and Figure 4 which illustrates how priorities are changed based on the manual or automatic driving status. 
In particular, Yamamoto discloses a process to assign priority to the first signal when it is determined that the automatic driving control unit is in operation (Yamamoto at Para. [0042] discloses: ” the driving-situation detecting unit 23 acquires drive controlling information by using which whether the driving control of the vehicle C is the manual driving or the autonomous driving is able to be identified.” Further, Para. [0043] the driving control automatic/manual is used to “adjusting unit 24 executes an adjustment in accordance with different priorities depending on the driving control detected by the driving-situation detecting unit 23”.); and 
Additionally, Yamamoto discloses a process to assign priority to the second signal when it is determined that the manual driving control unit is in operation (Yamamoto at Para. [0042] discloses: ” the driving-situation detecting unit 23 acquires drive controlling information by using which whether the driving control of the vehicle C is the manual driving or the autonomous driving is able to be identified.” Further, Para. [0043] the driving control automatic/manual is used to “adjusting unit 24 executes an adjustment in accordance with different priorities depending on the driving control detected by the driving-situation detecting unit 23”.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control device with control signal arbitration of Flemisch to include the driving status priority adjustment of control signals of Yamamoto, since the ability to align the control over certain  vehicle features with the intent of the driver would result in a  level of protection, and thereby improve safety of road traffic. Those in the art would be motivated to combine the driving status priority adjustment of control signals of Yamamoto with the control device with control signal arbitration of Flemisch, since Yamamoto states, in Para. [0005], that such a modification would result in an increase and a more useful driving system that meets the demand of the driving-situation with improved convenience. 
As per claim 5, Flemisch and Yamamoto disclose a vehicle driving system wherein the interface control unit is further configured to: determine which one of the first signal from the automatic driving control unit and the second signal from the manual driving control unit should be output to the pieces of the in-vehicle operational equipment based on the assigned priority (Flemisch at Column 6, lines 39-44, which discloses “automatically generated control signals S.sub.A and manual control command inputs S.sub.M are conducted to the arbitration unit 4 and are correlated with one another for the generation of the correction signals S.sub.1, S.sub.2 and of a controlled-system control signal S.sub.R which is applied to a subsequent controlled system 7.”).
       As per claim 6, Flemisch and Yamamoto disclose a vehicle driving system, wherein the control device is further configured to:
determine which one of the automatic driving control unit and the manual driving control unit is in operation (Flemisch at Figure 1, arbitration unit 4,  and Column 6, Lines 52-53, discloses the  “generating the controlled-system control signal SR ” to  driving system 7.  Flemisch discloses at Column 4, Lines 1-10, that the arbitration unit can prioritize received commands based on the “states of the automatic and manual control”.);
Flemisch does not explicitly disclose assigning priority based on automatic driving and manual driving.
Yamamoto in the same field of endeavor discloses a control system having adjusting unit executes an adjustment to an in-vehicle operational equipment such as  informational output unit on accordance with priorities. See Abstract, Figure 2, and Figure 4 which illustrates how priorities are changed based on the manual or automatic driving status. 
In particular, Yamamoto discloses a process to assign priority to the first signal when it is determined that the automatic driving control unit is in operation (Yamamoto at Para. [0015] discloses assigning priority based on driving status such as  “a priority (one example of second priority) for autonomous driving”. Further in Para. [0021]: “information processing apparatus 1 according to the embodiment switches the priority of notification information to be used in the adjustment from “manual driving” into “autonomous driving”.) and
Additionally, Yamamoto discloses a process to assign priority to the second signal when tis determined that the manual driving control unit is in operation (Yamamoto at Para. [0015] discloses assigning priority based on driving status such as  “a priority (one example of first priority) for manual driving”, Further in Para. [0021]: “information processing apparatus 1 according to the embodiment switches the priority of notification information to be used in the adjustment from “manual driving” into “autonomous driving”.). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control device with control signal arbitration of Flemisch to include the driving status priority adjustment of control signals of Yamamoto, since the ability to align the control over certain  vehicle features with the intent of the driver would result in a  level of protection, and thereby improve safety of road traffic. Those in the art would be motivated to combine the driving status priority adjustment of control signals of Yamamoto with the control device with control signal arbitration of Flemisch, since Yamamoto states, in Para. [0005], that such a modification would result in an increase and a more useful driving system that meets the demand of the driving-situation with improved convenience. 
                                            Conclusion
                                    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS BERNARDO RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIS B. RAMIREZ/Examiner, Art Unit 3661                                                                                                                                                                                                        
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661